DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 56 shown twice in fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 6, line 1 recites “Masks typically extends across and covers” suggested to be changed to --Masks typically extend across and cover-- in order to be grammatically correct.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 has a period in line 4, which should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 18 recite “the eyewear” in line 1, which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotecha et al. (2022/0117330).
Regarding claim 1, in fig. 4, 8 and 11 Kotecha discloses a fog preventing barrier for a respiratory mask, comprising: a flexible [0029] elongated infill layer 402; and, a mask hanger (202 and 404) connected to the infill layer to removably [0025] connect the infill layer to a respiratory mask where the infill layer closes a mask-to-face gap at a top of the mask when worn by a wearer (Fig. 11).
Regarding claim 2, Kotecha discloses that the mask hanger comprises a plurality of mask hangers (202 and 404, and additional layer of laminate 402, see last sentence in [0029]) fixed to the infill layer.
Regarding claim 4, Kotecha discloses that the mask hanger extends above a top edge of the infill layer (see Fig. 4, 404 extends above a top edge of 402)).
Regarding claim 5, Kotecha discloses that the mask hanger is a hook (see bent configuration in fig. 8) comprising a movable terminal end (end without adhesive on side 7092b, Fig. 8) and a mask receiving opening (see fig. 8 where mask 702 is inserted into bent hanger), the terminal end is moveable to change a size of the opening (the terminal end is moveable since it is bendable and the opening size is able to changed based on at least the formable material of 404 [0029]).

Regarding claim 1, in fig. 4, 8 and 11 Kotecha discloses a fog preventing barrier for a respiratory mask, comprising: a flexible [0029] elongated infill layer 402; and, a mask hanger (additional layer of laminate 402, see last sentence in [0029]) connected to the infill layer to removably [0025] connect the infill layer to a respiratory mask where the infill layer closes a mask-to-face gap at a top of the mask when worn by a wearer (Fig. 11).
Regarding claim 6, Kotecha discloses that a conforming strip (404 [0029]) connected to the hanger and the infill layer.
Regarding claim 7, Kotecha discloses that the conforming strip extends along at least a portion of the length of the infill layer (Fig. 4).
Regarding claim 8, Kotecha discloses that the conforming strip is bendable and is shape retaining [0029].
Regarding claim 9, Kotecha discloses that the conforming strip is bendable to conform to a conforming shape about a nose and cheeks of a wearer [0029], the conforming strip is shape-retaining to hold the infill layer in the conforming shape [0029].
Regarding claim 10, Kotecha discloses that the infill layer comprises material selected from the group consisting of: cloth [0028], textile, cotton batting, foam, wool, and felt.
Regarding claim 11, in fig. 4, 8 and 11 Kotecha discloses a fog preventing barrier for a respiratory mask, comprising: a flexible [0029] elongated infill layer (402 and 404), where the infill layer comprises a length and a height (Fig. 1), the length is greater than the height (Fig. 1), for closing a mask-to-face gap at a top of the mask when worn by a wearer (Fig. 11); and, an adhesive layer 202 attached to a back side of the infill layer for removably attaching the infill layer across a wearer's nose [0025].
Regarding claim 12, Kotecha discloses that the infill layer comprises material selected from the group consisting of: cloth [0028], textile, cotton batting, foam, wool, and felt.
Regarding claim 14, in fig. 4, 8 and 11 Kotecha discloses a method to prevent fog on the eyewear of a respiratory mask wearer, comprising the steps of: removably connecting [0025] a flexible elongated infill layer 402 at or adjacent a top edge of a respiratory mask 702 to close a mask-to-face gap at the top of the mask when worn by a wearer (Fig. 8 and 11).
Regarding claim 15, Kotecha discloses that the step of removably connecting is further defined in that the infill layer is removably connected to the top edge of the mask with a hanger (404 and 402 [0025]).
Regarding claim 16, Kotecha discloses that the step of removably connecting is further defined in that the infill layer is removably connected to the top edge of the mask with a plurality of hangers (404 and 402, and additional layer of laminate 402, see last sentence in [0029]).
Regarding claim 17, Kotecha discloses that the step of shaping the contour of the infill layer to conform to the shape of a wearer's nose by pressing the infill layer down on the wearer's nose and cheeks [0029], wherein the infill layer is connected to a conforming strip (404 [0029]).

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berke (7,077,140).
Regarding claim 18, in fig. 1-6 Berke discloses a method to prevent fog on the eyewear of a respiratory mask wearer, comprising the steps of: removably connecting a flexible elongated infill layer 11 to a wearer's face across a wearer's nose; and, placing a respiratory mask 15 on the wearer's face so that the infill layer closes a mask-to-face gap at the top of the mask when worn by a wearer (Col. 3, ll. 32-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, as applied claim 1 above, in further view of Griesbach, III et al. (2004/0056043).
Regarding claim 3, Kotecha is silent regarding that the mask hanger (additional layer of laminate 402, see last sentence in [0029]) is fixed to the infill layer 402 by an adhesive. However, Griesbach teaches a face mask made of multiple layers joined by adhesive bonding [0057]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha’s mask hanger and infill layer with the addition of an adhesive bonding the two, as taught by Griesbach, for the purpose of providing an alternate connection have the predictable results of laminating cloth layers together.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, as applied claim 11 above, in further view of Tsuei (2014/0224261).
Regarding claim 13, Kotecha is silent regarding that the adhesive layer comprises an acrylate or a rubber based adhesive. However, Tsuei teaches a skin compatible rubber based adhesive strip [0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kotecha’s adhesive with a rubber based adhesive, as taught by Tsuei, for the purpose of providing an alternate adhesive have the predictable results of providing a skin compatible adhesive strip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baumann et al. (6,354,296) to an anti-fog mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785